        Case 1:20-cv-00607-ACA Document 14 Filed 10/26/20 Page 1 of 7                       FILED
                                                                                   2020 Oct-26 PM 03:22
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


AMERICAN GENERAL LIFE                         ]
INSURANCE COMPANY,                            ]
                                              ]
      Plaintiff,                              ]
                                              ]
v.                                            ]      Case No.: 1:20-cv-00607-ACA
                                              ]
AIMEE PIKE,                                   ]
                                              ]
      Defendant.                              ]

                           MEMORANDUM OPINION

      Before the court is Plaintiff American General Life Insurance Company’s

(“American General”) motion for default judgment. (Doc. 12). After the Clerk

entered default against Defendant Aimee Pike (doc. 8), American General moved

under Federal Rule of Civil Procedure 55(b) for a default judgment, seeking a

declaratory judgment that a life insurance policy it issued to Ms. Pike’s fiancée is

due to be rescinded pursuant to Alabama Code § 27-14-7. (Doc. 12 at 12).

      Because American General’s well-pleaded allegations and other evidence of

record support its request for a declaration that the life insurance policy at issue is

due to be rescinded, the court WILL GRANT the motion for default judgment.
        Case 1:20-cv-00607-ACA Document 14 Filed 10/26/20 Page 2 of 7




I.    BACKGROUND

      A defaulting defendant “admits the plaintiff’s well-pleaded allegations of

fact” for purposes of liability. Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir.

1987) (quotation marks omitted)). In resolving a motion for default judgment, the

court also may consider evidence presented in the form of an affidavit or

declaration. Frazier v. Absolute Collection Serv., Inc., 767 F. Supp. 2d 1354, 1362

(N.D. Ga. 2011).

       On January 4, 2019, Randy Lee Webb applied for a $100,000 life insurance

policy with American General. (Doc. 1 at ¶ 7; Doc. 12-1; Doc. 12-2). As part of

the application, Mr. Webb answered a series of question about his medical history.

He answered “no” when asked if he had ever been diagnosed with, treated for, or

consulted a physician for cancer or masses. (Doc. 12-2 at 3). Mr. Webb answered

“yes” when asked if—other than previously stated on the application—he had

“taken any medications, had treatment or therapy or been under medical

observation within the past 12 months.” (Id. at 4). He explained that he was

taking medication for wrist pain after falling off a ladder. (Id. at 6).

      Mr. Webb answered “no” when asked whether, in the past five years, he had

“been hospitalized, consulted a member of the medical profession or had any

illness, injury, or surgery.” (Doc. 12-2 at 4). He also answered “no” when asked

whether he had “been advised by a member of the medical profession concerning



                                           2
        Case 1:20-cv-00607-ACA Document 14 Filed 10/26/20 Page 3 of 7




any abnormal diagnostic test results, been advised to see a specialist, or been

advised to have any diagnostic test, hospitalization, surgery, or treatment that was

NOT completed” or whether he had any pending test results. (Id.). Mr. Webb

answered “no” when asked if, within the past five years, he had “been treated for

or been diagnosed by a member of the medical profession for any other medical,

physical, or psychological condition” not previously disclosed. (Id. at 5).

      Mr. Webb signed the application under the “Agreement and Signatures”

section which stated that “[m]y answers to the questions in this application are true

and complete to the best of my knowledge and belief,” and that “I understand that

any misrepresentation contained in this application and relied on by [American

General] may be used to reduce or deny a claim or void the policy if: (1) such

misrepresentation materially affects the acceptance of the risk; and (2) the policy is

within its contestable period.” (Doc. 12-2 at 6).

      American General issued Policy No. 4199590241 (“the policy” or “life

insurance policy”) on February 4, 2019, insuring Mr. Webb’s life for $100,000.

(Doc. 1 at ¶ 8; Doc. 1-1 at 3–60). Defendant Aimee Pike, Mr. Webb’s fiancée, is

the named beneficiary of the policy. (Doc. 1 at ¶ 8; Doc. 12-1 at 2).

      On December 2, 2019, Ms. Pike notified American General that Mr. Webb

passed away on November 6, 2019. (Doc. 12-4 at 2). Ms. Pike filed a claim for

the policy’s death benefits. (Doc. 12-4 at 2–11). Because Mr. Webb’s death



                                          3
           Case 1:20-cv-00607-ACA Document 14 Filed 10/26/20 Page 4 of 7




occurred within two years of issuance of the policy, American General conducted a

contestable claim investigation. (Doc. 1 at ¶ 13; see also Doc. 1-1 at 19–20; Doc.

12-7 at 2).

       During its investigation, American General obtained medical records for Mr.

Webb indicating that he had misrepresented his health and medical history on the

insurance application. (Doc. 1 at ¶ 13; see Docs. 12-8, 12-9, 12-10). These

records reveal that Mr. Webb had received treatment for liver disease and colon

cancer in the months before he submitted his life insurance application, but he did

not disclose this information when he applied for the life insurance policy.

(Compare Doc. 12-2 at 3–5, 7 with Docs. 12-8, 12-9, 12-10). 1 After reviewing

these medical records, an American General underwriting specialist issued a

memorandum stating that if Mr. Webb had disclosed this treatment and medical

history in his application, then “the application would have been declined.” (Doc.

12-11).

       American General sent Ms. Pike a letter explaining that American General

considered the life insurance policy void due to Mr. Webb’s material

misrepresentations on the application. (Doc. 12-12 at 1–4). American General


       1
          The court has thoroughly reviewed the medical records that American General
submitted. (Docs. 12-8, 12-9, 12-10). To avoid unnecessary publication about the details of Mr.
Webb’s medical history in the months before his death, the court does not elaborate on every
diagnosis, test, and treatment that Mr. Webb received but did not disclose on his insurance
application.



                                              4
        Case 1:20-cv-00607-ACA Document 14 Filed 10/26/20 Page 5 of 7




advised Ms. Pike that it would send a premium refund check to Ms. Pike under

separate cover. (Id. at 3).

II.   DISCUSSION

      Federal Rule of Civil Procedure 55 establishes a two-step procedure for

obtaining a default judgment. First, when a defendant fails to plead or otherwise

defend a lawsuit, the Clerk of Court must enter the party’s default.

Fed. R. Civ. P. 55(a). Second, if the defendant is not an infant or an incompetent

person, the court may enter a default judgment against the defendant as long as the

well-pleaded    allegations   in    the   complaint   state   a   claim   for   relief.

Fed. R. Civ. P. 55(b); Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561

F.3d 1298, 1307 (11th Cir. 2009).

      Here, the Clerk has already entered Ms. Pike’s default, so the court must

determine whether the well-pleaded factual allegations and other evidence of

record support American General’s claim for a declaration that the policy is due to

be rescinded and that Ms. Pike is not entitled to the policy benefits.

      Under Alabama law, any misrepresentations, omissions, concealment of

facts, or incorrect statements do not prevent recovery under an insurance policy

unless they are “material [] to the acceptance of the risk,” or “[t]he insurer in good

faith would either not have issued the policy or contract, or would not have issued

a policy or contract at the premium rate as applied for or would not have issued a



                                           5
        Case 1:20-cv-00607-ACA Document 14 Filed 10/26/20 Page 6 of 7




policy or contract in as large an amount or would not have provided coverage with

respect to the hazard resulting in the loss if the true facts had been made known to

the insurer. . . .” Ala. Code. § 27-14-7(a)(2)-(3).

      “To invoke § 27-14-7, an insurer need establish only that a

misrepresentation in the application was a material contributing influence that

induced the insurer to issue the policy.” Nationwide Mut. Fire Ins. Co. v. Pabon,

903 So. 2d 759, 767 (Ala. 2004). “The materiality of a misrepresentation on a

policy application is generally a jury question. Alfa Life Ins. Corp. v. Lewis, 910

So. 2d 757, 762 (Ala. 2005).        However, “[i]f the facts as to materiality are

undisputed, then the question need not be submitted to the jury.” Richerzhagen v.

Nat’l Home Life Assur. Co. of New York, 523 So. 2d 344, 347 (Ala. 1988).

      As a defaulting defendant, Ms. Pike accepts as true American General’s

allegations that Mr. Webb made material misrepresentations on the life insurance

policy application regarding his medical history and that but for those

misrepresentations, American General would not have issued the life insurance

policy. (Doc. 1 at ¶¶ 14, 16, 20, 22). The medical records and other evidence that

that American General submitted in support of its motion for default judgment

confirm these allegations. (Docs. 12-8, 12-9, 12-10, 12-11 at 2–3).

      Accordingly, American General has established that it is entitled to rescind

the policy under Alabama Code § 27-14-7.



                                           6
           Case 1:20-cv-00607-ACA Document 14 Filed 10/26/20 Page 7 of 7




III.   CONCLUSION

       The court WILL GRANT American General’s motion for default judgment.

(Doc. 12).     The court WILL ENTER DEFAULT JUDGMENT in favor of

American General and against Ms. Pike.         American General is entitled to a

declaration that the life insurance policy it issued to Mr. Webb is due to be

rescinded under Alabama Code § 27-14-7 and that its liability is limited to a refund

of premiums paid.

       The court will enter a separate order consistent with this memorandum

opinion.

       DONE and ORDERED this October 26, 2020.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                         7
